DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns, U.S. Patent No. 2,880,817, patented on April 7, 1959 (Burns).

As to Claim 1, Burns discloses an audio apparatus comprising: a housing [20] forming an interior space [C]; a speaker [4, 5] coupled to the housing and configured to emit sound ([S] comprise a loudspeaker; p. 3, line 119); and a low-frequency filter [20.1, 20.2, 20.3] disposed within the interior space [C] and configured to filter a plurality of frequency bands within a stiffness-controlled response domain of the audio apparatus (the filters resonate at different frequencies distributed over the bass range of the apparatus; col. 4, lines 74-75, col. 5, line 1), the low-frequency filter [20.1, 20.2, 20.3] comprising a plurality of acoustic pathways [20.1, 20.2, 20.3], wherein: each of the plurality of acoustic pathways [20.1, 20.2, 20.3] comprises a first end (proximal speaker [S]; see Fig. 1) that is open to the interior space [C] and a second end (opposite speaker [S]; see Fig. 1) that is closed (see Fig. 1); and each of the plurality of acoustic pathways [20.1, 20.2, 20.3] has a different length corresponding to a different frequency band of the plurality of frequency bands within the stiffness-controlled response domain of the audio device (the lengths are chosen according to the different resonant frequencies; col. 4, lines 74075; col. 5, line 1).

As to Claim 2, Burns remains as applied above to Claim 1. Burns further discloses that the plurality of acoustic pathways [20.1, 20.2, 20.3] are configured to reduce air stiffness within the plurality of frequency bands (the pathways are tuned to frequencies that reduce stiffness; col. 3, lines 5-9).

As to Claim 3, Burns remains as applied above to Claim 1. Burns further discloses that each of the plurality of acoustic pathways [20.1, 20.2, 20.3] is filled only with air (see Fig. 1).

As to Claim 4, Burns remains as applied above to Claim 1. Burns further discloses that each of the plurality of acoustic pathways [20.1, 20.2, 20.3] comprises a tube (the acoustic pathways comprise resonator tubes; col. 4, lines 64-66).

As to Claim 7, Burns remains as applied above to Claim 1. Burns further discloses that the first end of each of two of the plurality of acoustic pathways [20.1, 20.2, 20.3] share an opening to the interior space [C] (see Fig. 1).
As to Claim 10, Burns remains as applied above to Claim 1. Burns further discloses that at least some of the plurality of frequency bands overlap (the graph is continuous over the spectrum; see Fig. 4).

As to Claim 16, Burns discloses an audio apparatus comprising: a housing [20] forming an interior space [C]; a speaker [4, 5] coupled to the housing and configured to emit sound ([S] comprise a loudspeaker; p. 3, line 119); and a low-frequency filter [20.1, 20.2, 20.3] disposed within the interior space [C] and configured to filter a plurality of frequency bands below a transition point frequency at which a mass-controlled response domain of the audio apparatus begins (the resonance is below the range at which the response falls off when it is no longer mass-controlled; col. 1, lines 34-47), the low-frequency filter [20.1, 20.2, 20.3] comprising a plurality of acoustic pathways [20.1, 20.2, 20.3], wherein: each of the plurality of acoustic pathways [20.1, 20.2, 20.3] comprises a first end (proximal speaker [S]; see Fig. 1) that is open to the interior space [C] and a second end (opposite speaker [S]; see Fig. 1) that is closed (see Fig. 1); and each of the plurality of acoustic pathways [20.1, 20.2, 20.3] has a different length corresponding to a different frequency band of the plurality of frequency bands below the transition point frequency at which the mass-controlled response domain of the audio apparatus begins (the lengths are chosen according to the different resonant frequencies; col. 4, lines 74075; col. 5, line 1).


As to Claim 17, Burns remains as applied above to Claim 16. Burns further discloses that the plurality of acoustic pathways [20.1, 20.2, 20.3] are configured to reduce air stiffness within the plurality of frequency bands (the pathways are tuned to frequencies that reduce stiffness; col. 3, lines 5-9).

As to Claim 18, Burns remains as applied above to Claim 16. Burns further discloses that each of the plurality of acoustic pathways [20.1, 20.2, 20.3] is filled only with air (see Fig. 1).

Allowable Subject Matter
Claims 5-6, 8-9, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 5 and 19 both recite the unique feature of the interior space being a closed interior space. Claim 6 recites the unique feature of the first end of each of the plurality of acoustic pathways comprising a flared opening.  Claims 8 and 20 both recite the unique feature of each of the plurality of acoustic pathways having a ratio of length to cross-sectional area in a range of 10 mm−1 to 30 mm−1. Claim 9 recites the unique feature of each of the plurality of acoustic pathways having a ratio of length to cross-sectional area in a range of 12.3 mm−1 to 24.6 mm−1. The closest prior art does not disclose or suggest such features.

Claims 11-15 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 11 recites the unique features of at least some of the plurality of acoustic pathways comprising different tortuous acoustic pathways and have different lengths corresponding to different frequency bands of a plurality of frequency bands within the range of frequencies. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653